46 F.3d 1147
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Louis Wayne GALLIGAN, Defendant-Appellant.
No. 94-30318.
United States Court of Appeals, Ninth Circuit.
Submitted:  Jan. 25, 1995.*Decided:  Jan. 31, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Louis Wayne Galligan appeals his sentence imposed following his conviction by guilty plea to being a felon in possession of a firearm, in violation of 18 U.S.C. Sec. 922(g).  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
Galligan contends that his state burglary conviction under Wash.  Rev. Code Sec. 9A.04.110 did not qualify as a predicate violent felony under the Armed Career Criminal Act (18 U.S.C. Sec. 924(e)) because his conviction did not meet all the requirements of a "generic burglary" as set forth in Taylor v. United States, 495 U.S. 575 (1990).  Specifically, he contends that section 9A.04.110 defines "building" more broadly than Taylor.  Because the information to which Galligan pleaded guilty charged him with entering a building with a common street address, his burglary conviction included the element of entering a "building" consistent with Taylor.  See United States v. Kilgore, 7 F.3d 854, 855 (9th Cir. 1993).  The district court therefore properly determined that Galligan's burglary conviction constituted a predicate violent felony under the Armed Career Criminal Act.  Id.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3